UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
STACY MAKHNEVICH,
                         Plaintiff,
                                                    MEMORANDUM AND ORDER
             -against-                              18-CV-285 (KAM)(VMS)


GREGORY S. BOUGOPOULOS; NOVICK,
EDELSTEIN, LUBELL, REISMAN, WASSERMAN &
LEVENTHAL, P.C.; BOARD OF MANAGERS OF
THE 2900 OCEAN CONDOMINIUM; and BRYANT
TOVAR,
                         Defendants.
--------------------------------------X
MATSUMOTO, United States District Judge:
            On January 16, 2018, pro se plaintiff Stacy Makhnevich

(“Makhnevich” or “plaintiff”) commenced this action against

defendants Gregory Bougopoulos (“Bougopoulos”); Novick,

Edelstein, Lubell, Reisman, Wasserman & Leventhal, P.C. (“the

Novick firm”) 1; and the Board of Managers of the 2900 Ocean

Condominium (“the Board”), alleging violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. by

Bougopoulos and the Novick firm, breach of contract and fraud by

the Board, and violations of New York’s General Business Law §

349 (“GBL § 349”) by all defendants.         (ECF No. 1, Complaint



1 The firm has since changed its name to Novick Edelstein Pomerantz P.C.   (ECF
No. 85, Notice of Change of Firm Name.)

                                       1
(“Compl.”).)   On October 31, 2018, plaintiff sought leave to

file an amended complaint, which alleged FDCPA violations by all

defendants, including an additional defendant, Bryant Tovar

(“Tovar”), breach of contract and fraud by the Board, and GBL §

349 violations by Bougopoulos, the Novick firm, and the Board.

(ECF No. 52, Motion for Leave to File Amended Complaint.)      The

court granted plaintiff’s motion on November 19, 2018. (Dkt.

Entry dated Nov. 19, 2018; ECF No. 58, Amended Complaint (“Am.

Compl.”).)

          Presently before the court is plaintiff’s motion to

amend the first amended complaint.      (ECF No. 73, Motion to Amend

the First Amended Complaint (“Sec. Mot. to Amend”).)      For the

reasons set forth below, the court denies plaintiff’s motion to

file a second amended complaint.

                            BACKGROUND
          On October 9, 2018, the court ordered a briefing

schedule for the defendants’ motions for summary judgment.

(Dkt. Entry dated Oct. 9, 2018.)       After defendants served their

motions on plaintiff, they received her motion to file an

amended complaint.   (ECF No. 53, Def. Nov. 13, 2018 Ltr.)

Defendants requested a pre-motion conference for a new briefing

schedule, stating that they would consent to the filing of the

amended complaint without opposition if they could serve revised

motions for summary judgment.   (Id.)

                                   2
          The court granted plaintiff’s motion for leave to file

a first amended complaint on November 19, 2018.     (Dkt. Entry

dated Nov. 19, 2018.)    The court also ordered that “plaintiff

may not further amend the complaint . . . without a court order

granting permission to do so,” and scheduled a pre-motion

conference for December 14, 2018 to discuss an amended briefing

schedule for the motions for summary judgment.     (Dkt. Entry

dated Nov. 19, 2018; Dkt. Entry dated Dec. 4, 2018.)     On

December 9, 2018, plaintiff filed a pre-motion conference letter

regarding her intent to amend her first amended complaint.       (ECF

No. 61, Pl. Dec. 9, 2018 Ltr.)    She also filed her motion to

amend the amended complaint that same day, without receiving

leave to do so.    (ECF No. 62, Motion for Leave to File

Supplemental Complaint.)

          In response, the defendants filed pre-motion

conference letters objecting to plaintiff’s motion and seeking

leave to file motions to dismiss and for summary judgment.       (ECF

No. 65, Tovar Dec. 10, 2018 Ltr.; ECF No. 66, Joint Def. Dec.

11, 2018 Ltr.)    On December 14, 2018, the court subsequently

held a pre-motion conference and set a briefing schedule

regarding plaintiff’s motion to file a second amended complaint.

(Dkt. Entry dated Dec. 14, 2018.)     The court also informed the

parties that they could request a pre-motion conference



                                  3
regarding motions to dismiss or for summary judgment after

resolution of the motion to amend.         (Id.)

            After the December 14, 2018 conference, plaintiff

filed a motion to amend the first amended complaint. 2           (ECF No.

73, Sec. Mot. to Amend.)       All of the defendants opposed

plaintiff’s motion to amend the first amended complaint.             (ECF

No. 74, Defendant Bryant Tovar’s Memorandum of Law in Opposition

to Plaintiff’s Motion to Amend (“Tovar Opp.”); ECF No. 75,

Memorandum of Law in Opposition to Plaintiff’s Second Motion to

Amend Her Complaint (“Bougopoulos & Novick Firm Opp.”); ECF No.

77, Memorandum of Law in Opposition to Plaintiff’s Second Motion

for Leave to Amend Complaint by Defendant The Board of Managers

of the 2900 Ocean Condominium (“Board Opp.”).)           Plaintiff

subsequently filed a reply to the defendants’ opposition.             (ECF

No. 79, Plaintiff’s Reply to Defendants’ Opposition to

Plaintiff’s Motion to Amend the First Amended Complaint

(“Reply”).)

                              LEGAL STANDARD
I.    Motion to Amend
            When a party is not entitled to amend its complaint as

a matter of course, “a party may amend its pleading only with

the opposing party’s written consent or the court’s leave.”


2 Although plaintiff’s December 9, 2018 filing was styled as a motion for
leave to file a supplemental complaint, the fully briefed motion before the
court concerns an amended complaint.

                                      4
Fed. R. Civ. P. 15(a)(2).    “The court should freely give leave

when justice so requires.”    Id.   “[A] pro se plaintiff’s

proposed amended complaint should be construed to raise the

strongest arguments it suggests.”       Grullon v. City of New Haven,

720 F.3d 133, 140 (2d Cir. 2013).

           “Although district judges should, as a general matter,

liberally permit pro se litigants to amend their pleadings,

leave to amend need not be granted when amendment would be

futile.”   Terry v. Inc. Vill. of Patchogue, 826 F.3d 631, 633

(2d Cir. 2016) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d

Cir. 2000)).   “Futility is a determination, as a matter of law,

that proposed amendments would fail to cure prior deficiencies

or to state a claim under Rule 12(b)(6) of the Federal Rules of

Civil Procedure.”   Panther Partners Inc. v. Ikanos Commc'ns,

Inc., 681 F.3d 114, 119 (2d Cir. 2012).

                             DISCUSSION
           The operative, first amended complaint charges that 1)

the Board, the Novick firm, Bougopoulos, and Tovar all violated

the FDCPA; 2) the Board breached its contract with plaintiff; 3)

the Board defrauded the plaintiff; and 4) the Board, the Novick

firm, and Bougopoulos violated N.Y. G.B.L. § 349.      (ECF No. 58,

Am. Compl. at 19-20, 23, 25.)    Plaintiff also alleges that

defendants’ “abusive debt collection practices” included their

filing of a state court action seeking to collect fees from her.

                                    5
(Id. at 2.)    Plaintiff seeks to amend the first amended

complaint to include a claim that the Board assessed against

plaintiff a legal fee incurred through defendant Tovar’s “ex

parte illegal oral argument” on March 28, 2018 in the state

court proceeding and then refused to remove that fee from her

bill in violation of 15 U.S.C. § 1692d and § 1692e. 3           (ECF No.

73, Sec. Mot. to Amend at 5 4; ECF No. 73-1, Proposed Second

Amended Complaint (“Proposed SAC”) at 13.)           She asserts that

this charge was fraudulent and illegal because she was not

present in court for that proceeding.          (ECF No. 73-1, Proposed

SAC at 13.)    Plaintiff claims that she received evidence of this

charge on November 14, 2018 and thereafter sought leave to amend

her complaint.     (ECF No. 73, Sec. Mot. to Amend at 2, 4.)           She

argues that leave should be granted under F.R.C.P. 15(a)(2) and

that there are no factors present in the case that would support

denial of the motion to amend.        (Id. at 6-7.)




3 This appears to be the only substantive amendment to the complaint. See ECF
No. 73, Sec. Mot. to Amend at 1 (“The new complaint . . . adds documentary
evidence obtained after filing of her first amended complaint and makes
certain minor technical corrections . . . .”). To the court’s knowledge, the
minor changes all occur under heading 14 of the factual allegations in the
proposed second amended complaint. The court notes the deletions with
strikethroughs and additions with underlining, as follows: “Tovar is holding
a position of an Honorable Judge was appointed to become of a Judge”; “Tovar
was the council attorney”; “Tovar was confirmed to be holding a position of
an Honorable Judge appointed to a position of a Housing Court Judge”;
“ability to have a sitting Judge an appointed judge for hire.”
4 The court cites to the page numbers generated by the Electronic Court Filing

system for any documents which were filed without preexisting page numbers in
the footer.

                                      6
           The defendants argue that leave to file a second

amended complaint should be denied.     Bougopoulos and the Novick

firm argue that the plaintiff’s motion was made in bad faith and

after undue delay.    (ECF No. 76, Bougopoulos & Novick Firm Opp.

at 3-4.)   They also argue that the plaintiff disregarded the

court’s order not to further amend the complaint or file

additional motions without an order from the court permitting

her to do so.    (ECF No. 76, Bougopoulos & Novick Firm Opp. at

3.)   Finally, they argue that the amendment of the complaint

would be futile.    (Id. at 4.)   The Board also argues that the

amendment would be futile.    (ECF No. 77, Board Opp. at 3-4.)

All of the defendants also made broader arguments for dismissal

of the plaintiffs’ complaint for failure to state a claim.

           In her reply, plaintiff argues the court should grant

the amendment.    She argues that there has not been undue delay

and that the defendants accuse her of bad faith in a conclusory

fashion.   (ECF No. 79, Plaintiff’s Reply to Defendants’

Opposition to Plaintiff’s Motion to Amend the First Amended

Complaint (“Reply”) at 8-11.)     Plaintiff further contends that

the amendment would not be futile.     (Id. at 12.)   Plaintiff also

objects to the defendants’ various arguments for dismissal of

the claims in the operative complaint.     (See generally id.)

           The court considers the parties’ arguments regarding

amendment of the complaint, reaching dismissal of claims and

                                   7
parties only as implicated by the amendment analysis.    The court

agrees with the defendants that the amendment would be futile

and further finds that the state law claims asserted against the

Board in the first amended complaint and proposed second amended

complaint should be dismissed as well.

I.   Futility of the Proposed Second Amendment
           Plaintiff appears to make two arguments regarding her

proposed second amended complaint.    First, plaintiff argues that

the Board’s billing of legal fees for the March 28, 2018 state

court hearing violated 15 U.S.C. § 1692d and § 1692e of the

FDCPA.   Second, plaintiff argues that the billing for the state

court hearing violated the FDCPA because the hearing was an ex

parte illegal proceeding.

           Among its arguments, the Board objects to plaintiff’s

addition of the Board as a direct defendant to her FDCPA claims

in the proposed second amended complaint.    (ECF No. 77, Board

Opp. at 4.)   Plaintiff correctly notes that this is not an

accurate characterization of what the proposed second amended

complaint does.   The Board, with its consent, was named as a

direct defendant for the FDCPA claims in the operative, first

amended complaint.   (ECF No. 58, Am. Compl. at 19; ECF No. 53,

Def. Nov. 13, 2018 Ltr.)    Nevertheless, the court agrees with

the contention that the proposed second amendment would be




                                  8
futile against the Board because it is not an entity that can be

held liable under the FDCPA.

            A debt collector under the FDCPA is “any person who

uses any instrumentality of interstate commerce or the mails in

any business the principal purpose of which is the collection of

any debts, or who regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed

or due another.”    15 U.S.C. § 1692a(6).     By contrast, a creditor

under the FDCPA is “any person who offers or extends credit

creating a debt or to whom a debt is owed[.]”       15 U.S.C. §

1692a(4).    “[B]y its terms, the FDCPA limits its reach to those

collecting the [debts] of another and does not restrict the

activities of creditors seeking to collect their own debts.”

Carlson v. Long Island Jewish Med. Ctr., 378 F. Supp. 2d 128,

131 (E.D.N.Y. 2005) (internal quotation marks omitted).       See

also Cohen v. Ditech Fin., LLC, 342 F. Supp. 3d 460, 466

(S.D.N.Y. 2018) (“The [FDCPA], however, places a limitation on

the scope of the law’s application: [it] applies only to debt

collectors.”).

              The Board is not in the principal business of

collecting debts owed to others.       The Board does not become a

debt collector under the FDCPA when it assesses common charges

against condominium unit owners or when it attempts to collect

overdue charges.    Because the Board is not a debt collector, it

                                   9
cannot be liable for violations of the FDCPA.           Thus, plaintiff’s

FDCPA claims do not state a claim and an amendment to add a

claim under the FDCPA would be futile.

            Moreover, the Bylaws of 2900 Ocean Condominium also

state that the Board can collect “all costs and expenses paid or

incurred by the Condominium Board . . . including, without

limitation, reasonable attorneys’ fees and disbursements and

court costs” in relation to its attempt to collect defaulted

common charge payments.       (ECF No. 76-8, Def. Ex. G, Bylaws of

the 2900 Ocean Condominium, at 38, Section 6.4.)            The Board’s

addition of the legal costs it incurred while attempting to

collect the overdue common charges to plaintiff’s account

balance is acceptable under the terms of the Bylaws, which apply

to plaintiff. 5

            To the extent that plaintiff argues that billing by

the Board violated the FDCPA or was otherwise unlawful because

it was related to an ex parte, illegal oral argument in state

court, this court rejects the premise of that claim.             By

plaintiff’s own admission, she sought and was denied an

adjournment of the state court proceeding.           (ECF No. 73, Sec.

Mot. to Amend at 4-5.)      Her failure to appear as required in a

court proceeding does not render the court proceeding unlawful.



5 See ECF No. 76-8, Def. Ex. G at 1, Section 1.3 (“These By-Laws are
applicable to the Property and to the use and occupancy thereof.”).

                                      10
In any case, plaintiff’s daughter, who has power of attorney,

appeared in her stead at the proceeding.          (ECF No. 79-6, Pl. Ex.

E, Apr. 18, 2018 State Ct. Decision & Order (“Apr. 18, 2018

Order”) at 4; ECF No. 76-18, Def. Ex. Q, New Jersey General

Durable Power of Attorney.)       Plaintiff cannot plausibly assert

that her failure to appear at court proceedings is evidence of

misconduct by the defendants or the state court judge.

            The court finds that the proposed second amendment to

add an FDCPA claim is futile, and the second amendment is

denied. 6

II.   Dismissal of Claims Against the Board
            Having found that the proposed second amendment is

futile and that the Board is not a debt collector under the

FDCPA, the court considers whether the remaining state law

claims against the Board should be heard in this forum.             “Under

28 U.S.C. § 1367(a), federal courts have supplemental

jurisdiction to hear state law claims that are so related to

federal question claims brought in the same action as to ‘form

part of the same case or controversy under Article III of the

United States Constitution.’”        Briarpatch Ltd., L.P v. Phoenix


6 Although the amendment appears to be directed at the Board, the court finds
that it is futile to the extent that it is aimed at the other defendants as
well. Plaintiffs’ proffered exhibits in support of the amendment do not
reflect that the other defendants, as opposed to the Board, attempted to
charge her for the oral argument at issue. See ECF No. 73-8, Pl. Ex. G, Mar.
29, 2018 Invoice (“Bill To: The 2900 Ocean Condo”); ECF No. 73-10, Pl. Ex. I,
Apr. 18, 2018 Statement of Account (reflecting payments charged by the
condominium to plaintiff).

                                     11
Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004).    State and

federal claims form part of the same case or controversy if they

“derive from a nucleus of operative fact.”    Id. (citing Cicio v.

Does, 321 F.3d 83, 97 (2d Cir. 2003)).     “This is so even if the

state law claim is asserted against a party different from the

one named in the federal claim.”     Id.

           The court is not required to hear supplemental state

law claims and has the discretion to decline to do so.     Id.

“However, the discretion to decline supplemental jurisdiction is

available only if founded upon an enumerated category of

subsection 1367(c).”   Itar-Tass Russian News Agency v. Russian

Kurier, Inc., 140 F.3d 442, 448 (2d Cir. 1998).    Under

subsection 1367(c), district courts may decline to exercise

supplemental jurisdiction if “(1) the claim raises a novel or

complex issue of State law, (2) the claim substantially

predominates over the claim or claims over which the district

court has original jurisdiction, (3) the district court has

dismissed all claims over which it has original jurisdiction, or

(4) in exceptional circumstances, there are other compelling

reasons for declining jurisdiction.”

           As a preliminary matter, two of the grounds for

declining to exercise supplemental jurisdiction are not present

here.   Section 1367(c)(3) is not applicable to this case because

the court has not dismissed the claims over which it has

                                12
original jurisdiction, the FDCPA claims, as to remaining

defendants Bougopoulos, Tovar, and the Novick firm.    Section

1367(c)(4) is also not applicable, as the parties have not

identified exceptional circumstances with compelling reasons for

declining jurisdiction.

           Section 1367(c)(1), on the other hand, may apply here.

Although it is not clear whether GBL § 349 claims are novel or

complex, it is also not clear whether the Board’s collection of

fees allegedly unauthorized by a purchase agreement or the

condominium bylaws, as alleged by the plaintiff, could be an

actionable violation under GBL § 349.    To bring a GBL § 349

claim, a plaintiff “must, at the threshold, charge conduct that

is consumer oriented.”    New York Univ. v. Cont'l Ins. Co., 662

N.E.2d 763, 770 (N.Y. 1995).    “The conduct need not be

repetitive or recurring but defendant's acts or practices must

have a broad impact on consumers at large; ‘[p]rivate contract

disputes unique to the parties . . . would not fall within the

ambit of the statute[.]’”    Id. (citing Oswego Laborers’ Local

214 Pension Fund v. Marine Midland Bank, 647 N.E.2d 741, 744

(N.Y. 1995)).

           “New York courts have split on whether the purchase of

a condominium unit is the sort of ‘consumer-oriented’

transaction to which [G.B.L. § 349] was intended to apply . . .

.”   Waverly Properties, LLC v. KMG Waverly, LLC, 824 F. Supp. 2d

                                 13
547, 566 (S.D.N.Y. 2011).   See also Bd. of Managers of Caton

Court Condo. v. Caton Dev. LP, 983 N.Y.S.2d 201 (N.Y. Sup. Ct.

2013) (collecting cases and recognizing the existence of “a

split in the Appellate Departments as to whether sales of

condominiums within a development meet the ‘consumer’

threshold”); Dzganiya v. Cohen Ehrenfeld Pomerantz & Tenenbaum,

LLP, No. 1:17-CV-04525-GHW, 2018 WL 2247206, at *8 (S.D.N.Y. May

16, 2018) (“The New York Court of Appeals has yet to comment on

th[e] issue [of whether a rent dispute between a landlord and

tenant is inherently consumer oriented], and other courts have

dismissed GBL claims brought by tenants on the basis that the

underlying conduct amounts to nothing more than a private

transaction.”).   The state court is in a better position to

determine which line of authority should govern regarding

applicability of GBL § 349 claims to condominium disputes.

          Subsection 1367(c)(2) applies in this case.   “[I]f it

appears that the state issues substantially predominate, whether

in terms of proof, of the scope of the issues raised, or of the

comprehensiveness of the remedy sought, the state claims may be

dismissed without prejudice and left for resolution to state

tribunals.”   United Mine Workers of Am. v. Gibbs, 383 U.S. 715,

726-27 (1966).    Adjudication of the FDCPA claims, which are the

basis for the court’s original jurisdiction, requires evaluating

whether the non-Board defendants are debt collectors and, if so,

                                 14
whether they violated the law via the methods they used to

collect a debt.   The state law claims against the Board, by

contrast, would involve evaluating the services the Board

provided or failed to provide, what services the Board was

required to provide by contract, and whether the Board made

fraudulent statements to the plaintiff.

          Retaining the GBL § 349 claim against the Board would

require the court to evaluate evidence regarding whether the

Board engaged in consumer oriented conduct, an analysis which

would be distinct from determining whether the other defendants

used improper debt collection methods in violation of the FDCPA

or engaged in consumer oriented conduct.   “[T]he facts material

to the GBL [§ 349] claim are indeed much broader in scope than

those that support the FDCPA claim.   The threshold issue to be

determined in the GBL claim is whether the conduct at issue is

‘consumer oriented.’”   Dzganiya v. Cohen Ehrenfeld Pomerantz &

Tenenbaum, LLP, No. 1:17-CV-04525-GHW, 2018 WL 2247206, at *8

(S.D.N.Y. May 16, 2018).   Because of the additional evidence

needed regarding business practices at large for a GBL § 349

claim, “[r]esolution of the FDCPA claim . . . would not decide

the GBL claim.”   Id. at *10.

          But even “[w]here at least one of the subsection

1367(c) factors is applicable, a district court should not

decline to exercise supplemental jurisdiction unless it also

                                15
determines that doing so would not promote the values . . . [of]

economy, convenience, fairness, and comity.”      Jones v. Ford

Motor Credit Co., 358 F.3d 205, 214 (2d Cir. 2004) (citation

omitted).   Declining to exercise jurisdiction over the state law

claims against the Board would promote the values of comity and

economy.

            On comity, the state court twice denied the

plaintiff’s motion to stay the state court proceedings while

plaintiff presented her state counterclaims here.      (ECF No. 79-

6, Pl. Ex. E, Apr. 18, 2018 Order at 2.)      The state court also

rejected the federal suit as a grounds for dismissing the state

court action, stating that it would be “extraordinary if a

litigant could dismiss a state court action by filing a Federal

Complaint two years later, after extensive litigation had

already occurred in state court.”     (Id.)   The state court

decided to sever the plaintiff’s counterclaims, which are the

same breach of contract, fraud, and GBL § 349 claims she

asserted here in federal court, for a separate trial.      (ECF No.

79-6, Pl. Ex. E, Apr. 18, 2018 Order at 4; see also ECF No. 76-

15, Def. Ex. N, Answer with Counterclaim Demand for Jury Trial.)

The state court not only expressed its intent to hear

plaintiff’s counterclaims, but it is also in a better position

to determine whether plaintiff’s GBL § 349 claim against the

Board is actionable.   See United Mine Workers of Am. v. Gibbs,

                                 16
383 U.S. 715, 726 (1966) (“Needless decisions of state law

should be avoided both as a matter of comity and to promote

justice between the parties, by procuring for them a surer-

footed reading of applicable law.”).

          Plaintiff claims that she was subsequently told to re-

file her counterclaims, but that she chose not to do so because

some of her claims were outside the statute of limitations.

(ECF No. 79-1, Makhnevich Affirmation ¶¶ 3-4.)     Plaintiff did

not provide a copy of any court orders regarding the disposition

of her counterclaims, simply stating that she “was told to

refile with a new index number.”     (Id. ¶ 3.)   Although there is

no evidence before this court that the state court would have

placed plaintiff in the position of refiling her claims only to

deny them as untimely, there is nothing before this court that

would bar any of the claims brought here in federal court

against the Board in state court.

          “The period of limitations for any [state] claim

[joined with a claim within federal-court competence] shall be

tolled while the claim is pending [in federal court] and for a

period of 30 days after it is dismissed unless State law

provides for a longer tolling period.”     Artis v. D.C., 138 S.

Ct. 594, 598 (2018) (quoting 28 U.S.C. § 1367(d)) (alterations

in original).   In Artis, the Supreme Court held that § 1367(d)’s

tolling provision “stop[s] the limitations clock during the

                                17
pendency of the federal-court suit.”   Id. at 598.   “That is, the

limitations clock stops the day the claim is filed in federal

court and, 30 days postdismissal, restarts from the point at

which it had stopped.”   Id. at 603.   The statute of limitations

for plaintiff’s state law claims against the Board, therefore,

does not appear to have expired.

          As for judicial economy, discovery has not yet

occurred, and this court is no better acquainted with the case

than the state court which heard the Board’s claims against

Maknevich.   Moreover, the evidence needed to establish whether

there was a violation of the FDCPA is different from the

evidence needed to establish that the Condo breached a

contractual duty to provide adequate services, defrauded the

plaintiff with its statements, or engaged in conduct that was

consumer oriented under plaintiff’s state law claims.    Retaining

the state law claims against the Board would require more of the

court’s resources to resolve claims which would be better

addressed in the state court forum in which they were originally

raised.   This court, therefore, dismisses the state law claims

against the Board from this action.

          The court cautions that although the FDCPA and GBL §

349 claims remain pending against the remaining defendants, the

plaintiff cannot prevail on any claims that would undermine the

state court’s determination that the common charges were

                                18
legitimate.   Rather, plaintiff’s claims may only proceed on the

basis that the remaining defendants, who have not yet

conclusively been found to be debt collectors, violated the law

by the manner in which they engaged in debt collection or on a

basis other than one that disputes the legitimacy of the charges

as found by the state court.

                            CONCLUSION
           For the foregoing reasons, the court denies

plaintiff’s motion to file a second amended complaint.    The

first amended complaint shall remain the operative complaint,

except that the Board and plaintiff’s claims against the Board

are dismissed without prejudice to file in state court.    The

parties are directed to meet, confer, and file a status letter

informing the court how they wish to proceed by July 31, 2019.

The Clerk of Court is respectfully directed to dismiss the Board

of Managers of the 2900 Ocean Condominium from this action,

serve a copy of this Memorandum and Order on the pro se

plaintiff, and note service on the docket.

SO ORDERED.


Dated:    July 9, 2019
          Brooklyn, New York


                                     _________/s/_________________
                                     HON. KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York

                                19
